Citation Nr: 0814370	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected right hip disability and 
low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for depression, to include as secondary to 
service-connected right hip disability and low back 
disability.  The veteran testified before the Board in March 
2008.  

In April 2008, the Board granted the veteran's motion to have 
her case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
depression as secondary to her service-connected right hip 
disability and low back disability.  

A disability may be service-connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).   

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310(b), was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the United States Court of Appeals for Veterans Claims 
(Court), specifically Allen.  

The veteran was afforded a VA psychiatric medical examination 
in May 2007.  The examiner provided a diagnosis of depressive 
disorder, not otherwise specified.  She opined that it was 
less likely as not that the veteran's depression was caused 
by her right hip bursitis or degenerative arthritis of the 
spine.  The examiner did not address the question of whether 
the veteran's service-connected right hip disability and low 
back disability aggravated her depression.  Thus the 
examination was not adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007).   

Because a VA examiner has not specifically opined as to 
whether the veteran's service-connected right hip disability 
and low back disability aggravated her nonservice-connected 
depression, the Board finds that an examination and opinion 
addressing this issue is necessary to fairly decide the 
merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between her 
diagnosed depression and her service-
connected right hip disability and low 
back disability.  The examiner should 
provide an opinion and specifically 
state whether it is at least as likely 
as not that any psychiatric disability, 
to specifically include depression, is 
caused by her service-connected right 
hip and/or low back disabilities.

The examiner must also state whether it 
is at least as likely as not that any 
psychiatric disability found to be 
present, to specifically include 
depression, was aggravated by the 
service-connected right hip and/or low 
back disabilities.  

If necessary, the examiner should 
attempt to reconcile the opinion with 
the medical opinions of record.  The 
rationale for all opinions expressed 
must be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for 
service connection for depression, to 
include as secondary to 
service-connected right hip and low 
back disabilities.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

